Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-12 in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because the inventions are independent or distinct.  There would be a serious burden on the examiner if restriction is not required because the inventions have a mutually exclusive order of operations that requires separate searches and the exploration of separate art because references that read on one set of claims cannot read on the other. Therefore, restriction for examination purposes as indicated is proper.  Further, Claim 13 is a product-by-process claim wherein the process limitations only matter so far as the limit the structure of the final product.  Such a product claim has a completely different classification, examination area, and search strategy focusing on structural rather than process considerations.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: Claim 1 should be amended: “…applying the decorative skin to the adhesive after it [[have]] has 
In Claim 6, the ending of the claim should be “…are controlled by a controller.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “activating an adhesive located on the top surface of the part…” It is unclear if this refers to the adhesive previously applied to the part or another adhesive.  Examiner assumes it is the same adhesive and the “an” should have been “the.”
Claim 1 further recites “applying pressure to the decorative skin located on the top surface as well as the portion of the bottom surface.”  “The portion” has no antecedent basis and it is unclear if Applicant is indicating decorative skin must reside on the bottom surface or merely pressing must occur on the bottom surface.  Examiner 
Claim 1 also recites that “portions of the part have a curved surface…”  This language is confusing because “portions” is plural and “curved surface” is singular thus making it unclear if there must be multiple curves at each of the “portions” or merely a single curve.  Examiner has assumed a single curved and if this is the case recommends amending: “at least one portion has a curved surface…”
Claims 1 and 11 recite “less greater than 0” in referring to the radius of curvature.  This does not make sense.  Examiner assumes it was meant to be “greater than 0.”
It is noted Claim 2 and 4 have the exact same scope.
Claim 7 recites “wherein the pressure applied to the decorative skin located as wall as the portion of the bottom surface…”  This does not make sense.  Examiner assumes the pressure applied by the upper and lower plate is applied via pneumatic or hydraulic cylinders.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2011/0108667).
Regarding Claims 1 and 11, Keller et al. teaches a method for non-contact adhesive activation and securement of a decorative skin to a part (See Abstract and page 1, paragraph [0004], wherein skin is attached to the exterior of a core to make a decorative exterior trim part, implying the skin is decorative), comprising:
applying decorative skin [110],[120] to the top surface of the part [130] (See page 2, paragraph [0022], and note either side may be considered a top surface of core [130], which is a part).  Keller et al. further teaches additional binder layers may be used for increased adherence between the core and surface layers (See page 2, paragraph [0024]).  Since it would have been apparent the binder layers may either be disposed on the core simultaneous to the surface layers, or before the surface layers, to equivalent effect, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to dispose the binder on the core prior to the surface layer.  Doing so would have predictably been a suitable way to dispose a binder between the core and surface layer. Note a binder that assists with adhesion is an adhesive.
Keller et al. further teaches locating an upper heating element or elements of an upper heating plate or platen [170] adjacent to the top surface of the part and locating a lower heating element or elements of a lower heating plate or platen [170] adjacent to a bottom surface of the part, such that the heating elements do not contact the part or skin (See Fig. 1C and page 2, paragraph [0025]);
heating the decorative skin during and activating the adhesive without contacting the heating plates or platens to the decorative skin or part (See Fig. 1C and page 2, paragraph [0028], wherein the part is suspended between the heaters [170] such that the thermal energy bonds the outer skins [110] and core [130], thus implying any 
moving the upper heating plate or platen and the lower heating plate or platen away from the part after the activating step; and
applying pressure to the decorative skin located on the top surface and the bottom surface of the part via an upper plate [150] and a lower plate [160], wherein portions of the part on the top surface have a curved surface that is covered by the decorative skin (See Figs. 1E and 1F and page 2, paragraph [0029], wherein the heaters [170] are moved away prior to pressing the skin and part, the part then having curved areas covered by the skin as clearly shown in Fig. 1F).  Examiner submits no specific radius of curvature is provided but it is clear the shape of the part is not limited and could have been be provided with any curvature as may be desired for aesthetics, including a curvature radius between 0 and 20 mm. See In re  Dailey, 357 F.2d 669 (CCPA 1966) (indicating changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant).  
Regarding Claims 5 and 12, since the pressing plates [150],[160] in Keller et al. form the curved shape in the part, they are clearly complementary to said shape.
Regarding Claim 9, Keller et al. illustrates the heaters placement, shape, and size to aligned with the perimeter of the part, thus making them configured to follow a perimeter of the part.

Claims 2-4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. as applied to Claim 1, and further in view of Hayes et al. (US 10,076,856).
Regarding Claims 2-4, 6, 8, and 10, Keller et al. teaches the method of Claim 1 as described above.  Keller et al. further teaches the pressing plates apply vacuum during pressing (See page 2, paragraph [0029]), but it silent as to how the heaters [170] and the pressing plates move and operate.  However, similar heaters utilized in a press are known to be actuated into and out of the heating position (See Fig. 2, col. 9, lines 46-55, and col. 10, lines 23-32, wherein non-contact heaters are actuated into and out of the heating zone), wherein movement of the heaters and press may be actuated by pneumatic cylinders (See col. 4, lines 66-67, teaching pneumatic cylinders as being suitable for actuating any movement in the system), and the entire systems, including actuation of the heaters (See col. 10, lines 33-36, and note heaters arranged along a plate are in a section, and activating and deactivating them is control), may all be controlled by a controllers (See col. 15, lines 17-21).  It would have been obvious to a person having ordinary skill in the art at the time of invention to automate, such as is described in Hayes et al., the movement into and out of the pressing area and actuation of the heating plates [170] of Keller et al., each having a section of radiant heaters thereon, and the pressure of the press by utilizing pneumatic cylinders wherein all movement and function are implemented by controllers.  Doing so would have predictably been suitable, since it is known in similar systems, while also streamlining movement and function of the device, thus reducing required manual labor and cost during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spengler (US 2003/0030188), teaching moving a non-contact heater towards and away from a part and decorative skin to adhesive bond the skin prior to pressing; and Schimmelpfenning et al. (US 11,207,819), Hammer et al. (US 10,773,463), and Bieder et al. (US 10,336,011), each teaching heating skin, adhesive, and part so as to bond adhesive prior to pressing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT W DODDS/Primary Examiner, Art Unit 1746